Case: 14-51029      Document: 00513151127         Page: 1    Date Filed: 08/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-51029                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
BRIAN CRANE,                                                              August 12, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

LITHIA TO, INCORPORATED, also known as Lithia Toyota of Odessa;
LITHIA MOTORS SUPPORT SERVICES, INCORPORATED; LITHIA
MOTORS, INCORPORATED,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:13-CV-16


Before STEWART, Chief Judge, and JONES and GRAVES, Circuit Judges.
PER CURIAM:*
       Brian Crane appealed the Fed. R. Civ. P. 12(b)(6) dismissal of two
whistleblower retaliation claims under separate but related federal statutes:
the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”), 18 U.S.C. §1514A, and
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
(“Dodd-Frank Act”), 15 U.S.C. §78u-6.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51029    Document: 00513151127     Page: 2   Date Filed: 08/12/2015



                                 No. 14-51029
      Our thorough review of the briefs in this case, the pertinent parts of the
record, the applicable law, and the arguments of counsel reveals no error. The
district court properly held that Crane failed to state a claim that he engaged
in activity protected by the Sarbanes-Oxley Act because he did not plausibly
allege he had a reasonable belief that the reported conduct was a violation of
federal wire, mail, or securities fraud statutes. Likewise, the district court
correctly determined that Crane’s failure to show he could plausibly recover
under any of the anti-retaliation provisions of the Dodd-Frank Act warranted
dismissal of that claim. We, therefore, affirm the district court’s dismissal of
both claims.
      AFFIRMED.




                                       2